              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00089-MR


JENNIFER HINYUB,                )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                 MEMORANDUM OF
                                )                 DECISION AND ORDER
AA RECOVERY SOLUTIONS, INC.,    )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for Default

Judgment. [Doc. 10].

I.    BACKGROUND

      On April 15, 2020, the Plaintiff Jennifer Hinyub (the “Plaintiff”) initiated

this action against the Defendant AA Recovery Solutions, Inc (the

“Defendant”). [Doc. 1]. The Plaintiff’s Complaint asserts claims against the

Defendant for violations of the Fair Debt Collection Practices Act (“FDCPA”),

15 U.S.C. § 1692, et seq. and the North Carolina Collection Agency Act, N.C.

Gen. State. § 58-70, et seq. (“NCCAA”). [Id. at 1]. For damages, the Plaintiff

seeks statutory damages of up to $1,000 under the FDCPA; actual damages

and civil penalties of up to $4,000 under the NCCAA; and reasonable

attorney’s fees and costs. [Id. at ¶¶ 37-38, 43].


     Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 1 of 20
       On April 27, 2020, the Plaintiff filed a proof of service indicating that

the Defendant was served on April 22, 2020. [Doc. 4]. The Defendant,

however, did not make an appearance or otherwise defend the action. On

May 14, 2020, the Plaintiff filed a Motion for Entry of Default against the

Defendant. [Doc. 5-2]. On May 15, 2020, the Clerk entered a default against

the Defendant. [Doc. 13]. On June 19, 2020, the Plaintiff filed the present

Motion for Default Judgment against the Defendant. [Doc. 10].

II.    STANDARD OF REVIEW

       “To obtain a default judgment, a party must first seek an entry of default

under Federal Rule of Civil Procedure 55(a).” Hayhurst v. Liberty Int'l

Underwriters, No. 5:08-cv-5347, 2009 U.S. Dist. LEXIS 5347, at *2 (N.D.W.

Va. Jan. 29, 2009); see Eagle Fire, Inc. v. Eagle Integrated Controls, Inc.,

No. 3:06-cv-264, 2006 WL 1720681, at *14 (E.D. Va. June 20, 2006) (“The

entry of default is a procedural prerequisite to the entry of a default

judgment.”). Rule 55(a) states that the clerk must enter default “[w]hen a

party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend, and that failure is shown by affidavit or otherwise.”

Fed. R. Civ. P. 55(a). After the clerk enters default, the party may seek a

default judgment under Rule 55(b)(1) or (2), depending on the nature of the

relief sought. Rule 55(b) “authorizes the entry of a default judgment when a


                                        2

      Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 2 of 20
defendant fails ‘to plead or otherwise defend’ in accordance with the Rules.”

United States v. Moradi, 673 F.2d 725, 727 (4th Cir. 1982). By such a

default, a defendant admits the well-pleaded factual allegations in the

plaintiff’s complaint. Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780

(4th Cir. 2001).

III.    PLAINTIFF’S FACTUAL ALLEGATIONS

        The well-pleaded factual allegations of the Plaintiff’s Complaint are

deemed admitted by virtue of the Defendant’s default. Id. The following is a

summary of the relevant and admitted facts.

        The Plaintiff is a North Carolina resident.     [Doc. 1 at ¶ 7].    The

Defendant is a New York corporation and a national debt collection agency

with its headquarters located in Clearwater, Florida. [Id. at ¶¶ 13, 15].

        The Plaintiff owes a debt related to personal, family, and household

purposes. [Id. at ¶ 19]. The Defendant began attempting to collect the debt

by calling the Plaintiff’s cell phone in January 2020. [Id. at ¶ 21]. On

February 10, 2020, the Plaintiff answered a collection call on her cell phone

from the Defendant’s collector, who identified herself as Simone. [Id. at ¶

22]. The Plaintiff told Simone that she wanted the Defendant and its agents

to stop calling her. [Id. at ¶ 23]. The Defendant continued to call the Plaintiff




                                       3

       Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 3 of 20
despite her request to stop calling her and left voicemail messages for her.

[Id. at ¶ 24, 30].

       The Defendant, by the actions of its same agent Simone, then called

the Plaintiff’s sister and left her a voicemail message attempting to collect

the debt from the Plaintiff. [Id. at ¶¶ 25, 31]. The Defendant likewise called

the Plaintiff’s brother and left him a voicemail message attempting to collect

the debt from the Plaintiff. [Id. at ¶¶ 26, 31]. Those voicemail messages

insinuated that the Plaintiff had committed a crime, made vague and veiled

threats of legal action, and provided the Defendant’s telephone number. [Id.

at ¶ 31]. In neither voicemail message did Simone disclose that she was

calling on behalf of the Defendant, that the calls were attempting to collect a

debt, or that the calls were seeking information regarding the Plaintiff’s

location. [Id.].

IV.    DISCUSSION

       A.    Jurisdiction

       The Plaintiff’s Complaint alleges a violation of the FDCPA, which is a

federal law. [Doc. 1 at ¶ 36-39]. As such, the Court has federal question

jurisdiction over the Plaintiff’s FDCPA claim. See 28 U.S.C. § 1331. The

Court also has “supplemental jurisdiction over all other claims that are so

related to claims in the action within such original jurisdiction that they form


                                       4

      Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 4 of 20
part of the same case or controversy under Article III of the United States

Constitution.” 28 U.S.C. § 1367. Because the Plaintiff’s NCCAA claims are

related to the FDCPA claim, the Court has supplemental jurisdiction over that

claim. Accordingly, the Court has subject-matter jurisdiction over this action.

      The Court must also have personal jurisdiction over the Defendant as

required to render a valid default judgment. For the Court to have personal

jurisdiction, the Plaintiff must prove, by a preponderance of the evidence,

that exercising jurisdiction will (1) comply with the forum state's long-arm

statute and (2) comport with the due process requirements of the Fourteenth

Amendment. See Carefirst of Maryland, Inc. v. Carefirst Pregnancy Centers,

Inc., 334 F.3d 390, 396 (4th Cir. 2003) (citation omitted). Because North

Carolina's long-arm statute has been construed to extend as far as due

process allows, Christian Sci. Bd. of Directors of First Church of Christ,

Scientist v. Nolan, 259 F.3d 209, 215 (4th Cir. 2001), this two-pronged test

is collapsed into the single inquiry of whether the exercise of personal

jurisdiction over the defendant comports with due process.           Universal

Leather, LLC v. Koro AR, S.A., 773 F.3d 553, 559 (4th Cir. 2014).

      The Plaintiff’s Complaint contains jurisdictional facts sufficient to

support the exercise of personal jurisdiction over the Defendant by setting

forth that the Defendant directed phone calls attempting to collect on a debt


                                      5

    Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 5 of 20
to the Plaintiff when she was located in North Carolina. [Doc. 1 at ¶¶ 6, 19-

25].    Given those contacts with this forum, the Defendant should have

reasonably anticipated being haled into this Court.

        The Plaintiff has also complied with her obligations to effectuate

service of process by serving the Defendant with a summons and a copy of

the Complaint pursuant to Federal Rule of Civil Procedure 4. [Doc. 4].

Finally, venue is proper under 28 U.S.C. § 1391(b) and (c). Accordingly, this

Court has jurisdiction over this matter and will proceed to address the merits

of the Plaintiff’s Motion for Default Judgment.

        B.   FDCPA

        In Count I of the Complaint, the Plaintiff asserts claims against the

Defendant for violations of the FDCPA. [Doc. 1 at ¶¶ 36-39].

        In general, the FDCPA regulates abusive and unfair debt collection

practices, ensures consumer protection, encourages fair competition

between debt collectors, and provides a remedy for consumers victimized by

unscrupulous debt collection practices. See 15 U.S.C. § 1692 et seq. To

establish a claim for a violation of the FDCPA, the Plaintiff must show that

(1) she has been the object of collection activity arising from consumer debt;

(2) the defendant qualifies as a debt collector under the FDCPA; and (3) the

defendant has engaged in an act or omission prohibited by the FDCPA. See


                                       6

       Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 6 of 20
Dikun v. Streich, 369 F.Supp.2d 781, 784–85 (E.D.Va. 2005). Although the

FDCPA prohibits a number of debt collection procedures, “[t]he FDCPA is a

strict liability statute and a consumer only has to prove one violation to trigger

liability.” Akalwadi v. Risk Mgt Alternatives, Inc., 336 F.Supp.2d 492, 500 (D.

Md. 2004) (citing Spencer v. Hendersen–Webb, Inc., 81 F.Supp.2d 582, 590

(D. Md. 1999)).

      Taking the Plaintiff’s allegations as true by virtue of the Defendant’s

default, the Plaintiff has been the object of collection activity arising from

consumer debt; the Defendant qualifies as a debt collector under the

FDCPA; and the Defendant violated the FDCPA when attempting to collect

the debt from the Plaintiff in several ways, including calling the Plaintiff after

being told not to do so and calling the Plaintiff’s brother and sister without a

permissible purpose. [Doc. 1 at ¶¶ 7-10, 19-36]. Accordingly, the Plaintiff

has established that the Defendant violated the FDCPA.

      Under the FDCPA, the Court can award statutory damages of up to

$1,000 based on the “frequency and persistence of noncompliance by the

debt collector, the nature of such noncompliance, and the extent to which

such noncompliance was intentional[.]” 15 U.S.C. § 1692k. Considering the




                                        7

     Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 7 of 20
number of FDCPA violations committed by the Defendant,1 the number of

parties that the Defendant contacted, and the Defendant’s insinuation that

the Plaintiff committed a crime, the Court will award statutory damages under

the FDCPA. Because the FDCPA only provides for a maximum award of

$1,000 in statutory damages per lawsuit, the Court will award the Plaintiff the

maximum of $1,000 in statutory damages. 15 U.S.C. § 1692k(b)(1); Wright

v. Finance Serv. of Norwalk, Inc., 22 F.3d 647, 651 (6th Cir. 1994);

Richardson v. William Sneider and Associates, LLC, 2012 WL 3525625 * *5-

6 (E.D. Va. 2012).

      C.     NCCAA2

      In Count II of the Complaint, the Plaintiff asserts claims against the

Defendant for violations of the NCCAA. [Doc. 1 at ¶¶ 36-39].

      Similar to the FDCPA, the NCCAA regulates “collection agencies,”

defined as persons “directly or indirectly engaged in soliciting, from more

than one person[,] delinquent claims of any kind owed or due or asserted to

be owed or due the solicited person and all persons directly or indirectly


1 The Court finds that the Defendant’s conduct at least violated §§ 1692b, 1692c(b),
1692d, 1692d(5), 1692d(6), 1692e, 1692e(2)(A), 1692e(4), 1692e(5), 1692e(10), and
1692e(11).
2 “While a party may typically recover only once for [her] injuries, ‘[d]amages under the

FDCPA do not preclude damages under relevant state law,’ here the NCCAA.” Leto v.
World Recovery Serv., LLC, No. 3:14-cv-00489-FDW, 2015 WL 1897060, at *3 (W.D.N.C.
Apr. 27, 2015) (Cogburn, J.) (citing Baie v. Prime West Mgmt. Recovery, LLC, 2011 WL
1257148, at *9 (E.D.N.C. 2011)).
                                           8

     Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 8 of 20
engaged in the asserting, enforcing or prosecuting of those claims,” N.C.

Gen. Stat. § 58-70-15(a) (internal quotation marks omitted). The NCCAA

prohibits collection agencies from engaging in harassing or oppressive

conduct and collecting or attempting to collect a debt by using coercion or

fraudulent, deceptive, or misleading representations. N.C. Gen. Stat. §§ 58-

70-95(7), 58-70-100, 58-70-110.

      Taking the Plaintiff’s allegations as true by virtue of the Defendant’s

default, the Plaintiff has been the object of collection activity arising from

consumer debt; the Defendant qualifies as a collection agency under the

NCCAA; and the Defendant violated the NCCAA when attempting to collect

the debt from the Plaintiff. [Doc. 1 at ¶¶ 11-14, 40-41]. Accordingly, the

Plaintiff has established that the Defendant violated the NCCAA.

      The NCCAA provides for actual damages and statutory damages of

between $500 and $4,000 per violation.3 N.C. Gen. Stat. § 58-70-130(b).

“Violation” does not correlate to the number of counts alleged, but to each

separate instance where the defendant violated the statute. See Baie, 2011

WL 1257148 at *10-11 (awarding $2,000 for each of the five occasions where

the defendant contacted the plaintiff); In re Kirkbride, 2010 WL 4809334, at



3 The Plaintiff does not seek actual damages or provide any evidence of actual damages
that she sustained as a result of the Defendant’s NCCAA violations.
                                          9

     Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 9 of 20
*14 (E.D.N.C. 2010) (awarding monetary damages per call, not per count of

the NCCAA violated). The Plaintiff does not, however, specifically allege the

number of instances that the Defendant violated the NCCAA. For example,

although the Plaintiff alleges that she told the Defendant to stop calling her,

she does not specifically allege the number of times that the Defendant

continued to call. Likewise, although the Plaintiff alleges that the Defendant

left multiple voicemail messages for her sister and brother, the Plaintiff does

not specifically allege the number of messages that the Defendant left.

Giving the Plaintiff’s vague pleadings a generous inference, the Court finds

that she has alleged at least six violations of the NCCAA by alleging that the

Defendant called her, her brother, and her sister multiple times.

Nevertheless, the Plaintiff’s Motion for Default Judgment requests “statutory

damages not exceeding $4,000 pursuant to the North Carolina Collection

Agency Act, § 58-70-130(b).” [Doc. 10 at 4]. Because Federal Rule of Civil

Procedure 54(c) states that the damages awarded in a default judgment

cannot exceed the amount demanded in the pleadings, the Court will award

the Plaintiff $4,000 in statutory damages for the Defendant’s NCCAA

violations.




                                      10

    Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 10 of 20
      D.    Attorney’s Fees

      The Plaintiff requests attorney’s fees and costs pursuant to the

FDCPA. [Doc. 10 at 4]. Attorney's fees may be awarded where expressly

authorized by contract or statute. United Food and Commercial Workers,

Local 400 v. Marval Poultry Co., Inc., 876 F.2d 346, 350 (4th Cir. 1989) (citing

Alyeska Pipeline Serv. Co. v. Wilderness Soc'y, 421 U.S. 240, 257 (1975)).

The FDCPA states that “in the case of a successful action” a plaintiff may

recover a “reasonable attorney’s fee as determined by the court.” 15 U.S.C.

§ 1692k(a)(3). “This determination is within the sound discretion of the

court.” Barnett v. Creditors Specialty Serv., Inc., No. 1:12-cv-00303, 2013

WL 1629090, at *3 (W.D.N.C. Apr. 16, 2013) (Reidinger, J.) (citing Beasley

v. Sessoms & Rogers, P.A., 2011 WL 5402883 at *2 (E.D.N.C. 2011)).

Because the Plaintiff has obtained a default judgment against the Defendant,

the Court will award attorney’s fees under the FDCPA.

      “The starting point for establishing the proper amount of an award is

the number of hours reasonably expended, multiplied by a reasonable hourly

rate.” Rum Creek Coal Sales, Inc. v. Caperton, 31 F.3d 169, 174 (4th Cir.

1994). The burden is on the fee applicant to justify the reasonableness of

the requested fee. Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984).




                                      11

    Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 11 of 20
      In exercising its discretion in the application of this lodestar method,

the Court is guided by the following factors:

            (1) the time and labor expended; (2) the novelty and
            difficulty of the questions raised; (3) the skill required
            to properly perform the legal services rendered; (4)
            the attorney’s opportunity costs in pressing the
            instant litigation; (5) the customary fee for like work;
            (6) the attorney’s expectations at the outset of the
            litigation; (7) the time limitations imposed by the client
            or circumstances; (8) the amount in controversy and
            the results obtained; (9) the experience, reputation
            and ability of the attorney; (10) the undesirability of
            the case within the legal community in which the suit
            arose; (11) the nature and length of the professional
            relationship between attorney and client; and (12)
            attorneys’ fees awards in similar cases.

Grissom v. The Mills Corp., 549 F.3d 313, 321 (4th Cir. 2008) (quoting Spell

v. McDaniel, 824 F.2d 1380, 1402 n.18 (4th Cir. 1987)). “Although the Court

considers all of the factors, they need not be strictly applied in every case

inasmuch as all of the factors are not always applicable.”               Firehouse

Restaurant Group, Inc. v. Scurmont, LLC, No. 4:09-cv-00618-RBH, 2011 WL

4943889, at *12 (D.S.C. Oct. 17, 2011) (citing EEOC v. Service News Co.,

898 F.2d 958, 965 (4th Cir. 1990)).

            1.    Time and Labor Expended

      The Plaintiff’s attorney incurred 15 hours on this case, including 12.2

hours of attorney time and 2.8 hours of paralegal time. [Doc. 10-1 at 7]. That

time was expended corresponding with the Defendant, effectuating service
                                       12

    Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 12 of 20
of process on the Defendant, securing entry of default against the Defendant,

and filing the present Motion for Default Judgment against the Defendant.

[See Doc. 10-4 at 3-4]. The Court has carefully reviewed the billing records

submitted by the Plaintiff and finds that the time expended by her attorney

attempting service of process on the Defendant, seeking an entry of default

against the Defendant, and securing a default judgment against the

Defendant was necessary and reasonable.

            2.    Novelty and Difficulty of the Questions Raised

      This case required the Plaintiff’s attorney to establish the Plaintiff’s

entitlement to a default judgment on two separate claims with two separate

bodies of relevant case law. The questions presented by those claims,

however, should not have been particularly difficult for the Plaintiff’s attorney,

who attests that he regularly handles consumer rights cases. [Doc. 10-3 at

¶¶ 4-7]. Accordingly, this factor bears little weight in the calculation of a

reasonable fee.

            3.    Skill Required to Properly Perform the Legal Services

      As discussed above, the questions presented by this case should not

have been particularly challenging for an attorney experienced in consumer

rights cases. Nevertheless, the Defendant’s unwillingness to waive service

or enter an appearance in this matter forced the Plaintiff’s attorney to spend


                                       13

    Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 13 of 20
time and effort exhausting avenues for service of process and documenting

those efforts to secure entry of default. While performing those actions does

not take significant skill, properly documenting those actions to ensure that

default will be entered does require some ability. As such, this factor has

been given some minor weight in determining a reasonable fee.

            4.    Opportunity Costs of Litigation

      This litigation necessarily prevented the Plaintiff’s attorney from

devoting time to other matters, and the Plaintiff’s attorney indicates that this

matter was less lucrative than other types of cases. [Doc. 10-1 at 7]. Under

the relevant factors, an “attorneys’ opportunity costs include the higher rates

they would have otherwise charged in other cases and projects.” Irwin Indus.

Tool Co. v. Worthington Cylinders Wis., LLC, 747 F. Supp. 2d 568, 596

(W.D.N.C. 2010). Accordingly, this factor weighs in favor of awarding a fee

based on a full hourly lodestar rate.

            5.    Customary Fee for Similar Work

      The Plaintiff requests rates of $357 per hour for her attorney, James J.

Parr, and $117 per hour for his paralegal, Jacqueline Laino. [Doc.10-1 at 7-

8]. To support that request, the Plaintiff submits information from the United

States Consumer Law Survey Report, which shows that the mean hourly rate

for consumer law attorneys practicing in the Asheville, North Carolina market


                                        14

    Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 14 of 20
who have been in practice between six and ten years4 is $325 per hour and

that the mean hourly rate for paralegals in the Asheville market is $117 per

hour. [Doc. 10-2 at 2, 3]. These statistics also show that the median fee for

attorneys is less than the mean. [Id. at 2].

         The Plaintiff does not present any affidavits of attorneys who regularly

practice in the area of Asheville, North Carolina, in order to establish the

prevailing rates in the local market or to corroborate the statistical data

presented.

         The Plaintiff does provide a declaration from her attorney, James J.

Parr, stating that the United States District Court for the Western District of

Missouri awarded him a rate of $325 per hour in a case this year. [Doc. 10-

3 at ¶ 4 (citing Foley v. International Recovery Partners & Assoc., LLC, No.

4:20-cv-00049-BP (W.D. Mo. May 27, 2020))].                      The Plaintiff’s counsel,

however, maintains his practice in Norcross, Georgia, and not within this

District. Thus, counsel offers no personal familiarity with local prevailing

rates.

         As the Fourth Circuit has recognized:

                Determination of the hourly rate will generally be the
                critical inquiry in setting the reasonable fee, and the
                burden rests with the fee applicant to establish the
                reasonableness of a requested rate. In addition to the

4   The Plaintiff’s counsel has been licensed to practice for six years. [Doc. 10-3 at 2].
                                              15

       Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 15 of 20
             attorney’s own affidavits, the fee applicant must
             produce satisfactory specific evidence of the
             prevailing market rates in the relevant community for
             the type of work for which he seeks an award.
             Although the determination of a market rate in the
             legal profession is inherently problematic, as wide
             variations in skill and reputation render the usual
             laws of supply and demand largely inapplicable, the
             Court has nonetheless emphasized that market rate
             should guide the fee inquiry.

Robinson v. Equifax Info. Svcs., LLC, 560 F.3d 235, 244 (4th Cir. 2009)

(citing Plyler v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990)). In addition to

consideration of specific evidence regarding the prevailing market rate, the

Court may rely upon its own knowledge and experience of the relevant

market in determining a reasonable rate. See Rum Creek Coal Sales, Inc.

v. Caperton, 31 F.3d 169, 179 (4th Cir. 1994) (“[T]he community in which the

court sits is the first place to look to in evaluating the prevailing market rate.”).

        Based on the foregoing, the Court will find that a reasonable hourly

rate for the work of Plaintiff’s counsel on this matter, considering his expertise

and experience, to be $275 per hour, and for paralegal work to be $100 per

hour.

             6.    Attorney’s Expectation at Outset of Litigation

        The Plaintiff’s attorney does not provide any details regarding his

expectations at the outset of litigation. Accordingly, this is not a factor in

calculating a reasonable fee.
                                         16

    Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 16 of 20
            7.    Time Limitations

      The Plaintiff does not claim that this case involved any urgency or any

particular time limitations. Accordingly, this factor also is not a factor in

calculating a reasonable fee.

            8.    Experience, Reputation, and Ability of Counsel

      The Plaintiff’s attorney attests that he has significant experience in

consumer rights cases because he focuses largely on consumer law and has

settled over 600 consumer rights cases. [Doc. 10-3 at ¶¶ 5-7]. Accordingly,

this factor weighs in favor of awarding a fee based upon a full hourly lodestar

rate, as counsel was able to represent the Plaintiff in an efficient manner.

            9.    Undesirability of the Case in the Legal Community

      The Plaintiff highlights that the fee-shifting provision of the FDCPA

encourages attorneys to take cases, like consumer rights cases, that they

otherwise would not because of the comparatively smaller amounts at stake.

[Doc. 10-1 at 7]; see also Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542,

549 (2010).      Nevertheless, the Plaintiff’s attorney regularly handles

consumer rights cases and this case did not appear to present any difficult

issues. In fact, the Plaintiff’s attorney was able to obtain a default judgment

worth several thousand dollars by incurring only 15 hours of time.




                                      17

    Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 17 of 20
Accordingly, this factor weighs in favor of awarding a fee based upon a full

hourly lodestar rate.

            10.   Relationship between the Attorneys and Clients

      The Plaintiff’s attorney does not provide any details regarding his

relationship with his client. Accordingly, this factor bears little weight in the

calculation of a reasonable fee.

            11.   Fee Awards in Similar Cases

      The Plaintiff’s attorney attests that the United States District Court for

the Western District of Missouri awarded him a rate of $325 per hour in a

case this year. [Doc. 10-3 at ¶ 4 (citing Foley v. International Recovery

Partners & Assoc., LLC, No. 4:20-cv-00049-BP (W.D. Mo. May 27, 2020))].

That District, however, is far distant from the District where this matter is

pending, and the Plaintiff has presented no evidence on which to base a

comparison between the market in that area to the Asheville, North Carolina,

market for legal services.       As such, this factor weighs little in the

determination of a reasonable fee.

            12.   Amount Involved and Results Obtained

      As noted by the Supreme Court, “‘the most critical factor’ in

determining the reasonableness of a fee award ‘is the degree of success

obtained.’” Farrar v. Hobby, 506 U.S. 103, 114 (1992) (quoting Hensley v.


                                       18

    Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 18 of 20
Eckerhart, 461 U.S. 424, 436 (1983)). Here, the Court awarded the Plaintiff

the full amount of damages that she sought on her claims under the FDCPA

and the NCCAA. [Doc. 10 at 4]. As such, this factor weighs in favor of award

a fee based upon a full hourly lodestar rate.

      After consideration of all the above factors, the Court concludes that

the lodestar method results in a reasonable award. As such, the Court will

award the Plaintiff $3,355 for counsel’s work (12.2 hours x $275 per hour),

and $280 for paralegal time (2.8 hours x $100 per hour), for a total fee of

$3,635.

      E.    Costs

      In addition to attorneys' fees, the Plaintiff seeks an award of $450 in

costs for the filing fee in this matter and the costs of serving the Defendant.

[Doc. 10-1 at 6-7]. The FDCPA allows a successful plaintiff to recover their

costs, including filing fees. 15 U.S.C. § 1692k(a)(3). The Court finds the

requested costs to be reasonable and therefore awards the Plaintiff $450 in

costs. See 28 U.S.C. § 1920.



                                 ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for Default

Judgment [Doc. 10] is GRANTED. The Plaintiff shall have and recover of


                                      19

    Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 19 of 20
the Defendant a judgment of $1,000 pursuant to 15 U.S.C. § 1692k(b)(1),

and a judgment of $4,000 pursuant to N.C. Gen. Stat. § 58-70-130(b)1), for

a total judgment of $5,000.

     IT IS FURTHER ORDERED that the Plaintiff’s request for attorney’s

fees under the FDCPA is GRANTED, and the Plaintiff shall have and recover

from the Defendant $3,635.00 in attorneys’ fees and $450.00 costs pursuant

to 15 U.S.C. § 1692k(a)(3).

     IT IS SO ORDERED.

                              Signed: October 3, 2020




                                         20

    Case 1:20-cv-00089-MR-WCM Document 11 Filed 10/05/20 Page 20 of 20
